101 N.J. Super. 402 (1968)
244 A.2d 513
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
GEORGE C. RILEY, DEFENDANT-APPELLANT.
Superior Court of New Jersey, Appellate Division.
Argued June 3, 1968.
Decided June 17, 1968.
Before Judges SULLIVAN, FOLEY and LEONARD.
Mr. Ralph A. Real, assigned counsel, argued the cause for appellant.
Mr. Thomas L. Yaccarino, Assistant Prosecutor, argued the cause for respondent (Mr. Vincent P. Keuper, Monmouth County Prosecutor, attorney).
PER CURIAM.
The order of the Law Division denying defendant's motion to dismiss certain indictments then pending against him is affirmed for the reasons expressed by Judge Simmill and reported at 97 N.J. Super. 542 (Law Div. 1967).